Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of the intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein a first step of the plurality of first steps is movable with respect to the second sliding frame, thereby allowing the second step module to be moved into the first position, as required by Claim 9 or wherein a step of the plurality of first steps is movable with respect to the first and second sidewalls, thereby allowing the second step module to be moved into the first position as required by Claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guse (11,511,671).
Consider Claim 20, Guse discloses a method of deploying a stair assembly, the method comprising: horizontally moving a platform (114, 116) mounted on top of a sliding frame (112) with respect to a base frame (112), wherein the sliding frame bears at least a portion of a weight of the platform; horizontally moving a first step module (122) mounted on top of the sliding frame and below the platform with respect to the platform, wherein the first step module comprises a plurality of first steps; and moving a second step module (124) with respect to the first step module from a stowed position (Fig. 6) to a deployed position (Fig. 7), wherein the second step module comprises a plurality of second steps coupled to the first step module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanser (9,994,141) in view of Robertson (2014/0239609).
Consider Claim 1, Hanser discloses a stair assembly comprising: a first slide assembly comprising: a first base frame (112), and a first sliding frame (118) mounted to the first base frame, and operable to slide horizontally with respect to the first base frame between retracted and extended positions; a housing (104) mounted to the first sliding frame and comprising a platform (102); a second slide assembly mounted to the first sliding frame and comprising: a second base frame (134), and a second sliding frame (136) mounted to the second base frame, and operable to slide horizontally with respect to the second base frame between retracted and extended positions; and a first step module (136, 137) mounted to the second sliding frame and comprising a first step (137); wherein when the second sliding frame is in the retracted position, the first step module is located in the housing (104) between the first sliding frame and the platform (Fig. 6).
Hanser does not disclose a plurality of steps comprised within the first step module.
Robertson discloses that it is known to provide a step module (18) comprising a plurality of steps (32, 33) and further discloses that it is known to increase the number of steps in a step module (module 42 comprises 3 steps, 54-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hanser by further by further providing a plurality of steps on the step module in order to increase the length of the stair case without needing to add additional sliding rails.
Consider Claim 2, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising a second step module (138, 139) mounted to the first step module, the second step module comprising a second step (139), wherein the second step module is movable with respect to the first step module between a first position (Fig. 7) in which the plurality of second steps is stowed and a second position (Fig. 8) in which the plurality of second steps is deployed.
Hanser does not disclose a plurality of steps comprised within the second step module.
Robertson discloses that it is known to provide a step module (18) comprising a plurality of steps (32, 33) and further discloses that it is known to increase the number of steps in a step module (module 42 comprises 3 steps, 54-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hanser by further by further providing a plurality of steps on the step module in order to increase the length of the stair case without needing to add additional sliding rails.
Consider Claim 3, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein when the second sliding frame (136) is in the retracted position and the second step module (138, 139) is in the first position, the second step module is located between the first sliding frame and the platform (Fig. 6).
Consider Claim 4, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses further comprising a handrail (132) assembly configured to be mounted to the housing and the first step module. 
Consider Claim 6, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein: the first sliding frame (118) is configured to slide in a first direction; the second sliding frame (136) is configured to slide in a second direction; and the first direction is different from the second direction.
Consider Claim 7, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising a first fastener (124) configured to retain the first sliding frame in the retracted position;
Consider Claim 8, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising a second fastener (140) configured to retain the second sliding frame in the retracted position;
Consider Claim 10, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the first base frame (112) is configured to be mounted to a frame of a vehicle (C2, L 53-59).
Consider Claim 11, Hanser discloses a stair assembly comprising: a first slide assembly comprising: a first base frame (112), and a first sliding frame (118) mounted to the first base frame, and operable to slide horizontally in a first direction with respect to the first base frame between retracted and extended positions; a housing (104) mounted to the first sliding frame and comprising: a first fascia (not numbered, See Figs. 12 and 13) coupled to a first end of the first sliding frame, a second fascia (interior sidewall of 106) coupled to a second opposite end of the first sliding frame, and a platform (102) coupled to the first and second fasciae, the platform, first and second fasciae, and first sliding frame defining an interior volume; a second slide assembly mounted to the first sliding frame and comprising: a second base frame (134), and a second sliding frame (136) mounted to the second base frame, and operable to slide horizontally in a second direction with respect to the second base frame between retracted (Fig. 7) and extended positions (Fig. 8), the second direction perpendicular to the first direction; and a first step module (137) mounted to the second sliding frame and comprising: first and second sidewalls (sidewalls of 137), and a first step, each first step coupled to the first and second sidewalls; wherein when the second sliding frame is in the retracted position, the first step module is located within the interior volume (Fig. 6).
Hanser does not disclose a plurality of steps comprised within the first step module.
Robertson discloses that it is known to provide a step module (18) comprising a plurality of steps (32, 33) and further discloses that it is known to increase the number of steps in a step module (module 42 comprises 3 steps, 54-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hanser by further by further providing a plurality of steps on the step module in order to increase the length of the stair case without needing to add additional sliding rails.
Consider Claim 12, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses, comprising a second step module (138, 139), the second step module comprising: a frame (138) mounted to the first step module; and a second step (139) mounted to the frame (138); wherein the second step module is movable with respect to the first step module between a first position (Fig. 7) in which the plurality of second steps is stowed and a second position (Fig. 8) in which the plurality of second steps is deployed.
Hanser does not disclose a plurality of steps comprised within the second step module.
Robertson discloses that it is known to provide a step module (18) comprising a plurality of steps (32, 33) and further discloses that it is known to increase the number of steps in a step module (module 42 comprises 3 steps, 54-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hanser by further by further providing a plurality of steps on the step module in order to increase the length of the stair case without needing to add additional sliding rails.
Consider Claim 13, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein when the second sliding frame (136) is in the retracted position and the second step module (138, 139) is in the first position, the second step module is located within the interior volume (Fig. 6).
Consider Claim 15, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein at least one of the housing, the first step module, and the second step module further comprises one or more mounting points configured to connect to a handrail assembly (132).
Consider Claim 17, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the one or more legs (170) are configured to pivot with respect to the first sliding frame between stowed (Feinberg Fig. 4) and deployed positions (Feinberg Fig. 3).
Consider Claim 18, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the one or more legs (170) are telescopically adjustable with respect to the first sliding frame between stowed and deployed positions.
Consider Claim 19, Hanser, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the first base frame (112) is configured to be mounted to a frame of a vehicle (C2, L 53-59).
Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanser (9,994,141) in view of Robertson (2014/0239609) and further in view of Feinburg (10,449,904).
Consider Claim 5, Hanser, as modified, discloses all the features of the claimed invention, as described above, but does not disclose comprising one or more legs attachable to the first sliding frame and configured to transfer a load on the platform to a ground surface.
Feinberg discloses one or more legs (190) attachable to the first sliding frame (120) and configured to transfer a load on the platform to a ground surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hanser by further providing one or more legs, as claimed, in order to provide proper support to the device.
Consider Claim 16, Hanser, as modified, discloses all the features of the claimed invention, as described above, but does not disclose comprising one or more legs attachable to the first sliding frame and configured to transfer a load exerted on the platform to a ground surface.
Feinberg discloses one or more legs (170) attachable to the first sliding frame (120) and configured to transfer a load exerted on the platform to a ground surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hanser by further providing one or more legs, as claimed, in order to provide proper support to the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618